Name: Regulation (EU) 2017/2391 of the European Parliament and of the Council of 12 December 2017 amending Regulation (EC) No 1059/2003 as regards the territorial typologies (Tercet)
 Type: Regulation
 Subject Matter: economic analysis;  information technology and data processing;  executive power and public service;  documentation
 Date Published: nan

 29.12.2017 EN Official Journal of the European Union L 350/1 REGULATION (EU) 2017/2391 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 12 December 2017 amending Regulation (EC) No 1059/2003 as regards the territorial typologies (Tercet) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) Regulation (EC) No 1059/2003 of the European Parliament and of the Council (4) establishes a common statistical classification of territorial units (Nomenclature of territorial units for statistics, referred to as NUTS) in order to enable the collection, compilation and dissemination of harmonised regional statistics in the European Union. (2) The Commission, in collaboration with the Organisation for Economic Cooperation and Development, has defined a number of basic and most relevant territorial typologies to classify the statistical units established by Regulation (EC) No 1059/2003. (3) The European Statistical System already uses those typologies, in particular the degree of urbanisation, which includes the definition of cities. (4) The codification of the typologies is necessary in order to set out unambiguous definitions of and conditions for territorial types, ensuring their harmonised and transparent application and making the typologies stable in order to support the compilation and dissemination of European statistics. Those statistical typologies are without prejudice to the identification of specific areas for Union policies. (5) A system of statistical grids should apply to calculate and attribute the territorial types to the regions and areas in question, since those types depend on the population distribution and density in grid cells of one square kilometre. (6) A number of minor aspects of the local administrative units (LAU) should also be clarified to simplify terminology and the delivery mechanism of the lists of LAU from the Member States to the Commission (Eurostat). (7) In order to adapt to corresponding developments in the Member States, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union should be delegated to the Commission in respect of amending, in accordance with the information communicated by Member States, the NUTS classification in Annex I, the list of existing administrative units in Annex II and the list of LAU in Annex III to Regulation (EC) No 1059/2003. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level, and that those consultations be conducted in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (5). In particular, to ensure equal participation in the preparation of delegated acts, the European Parliament and the Council receive all documents at the same time as Member States' experts, and their experts systematically have access to meetings of Commission expert groups dealing with the preparation of delegated acts. (8) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission in respect of the application of territorial typologies and the time series the Member States are to transmit to the Commission in case of any amendment to the NUTS classification. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (6). (9) Since the objective of this Regulation, namely the harmonisation of regional classification, cannot be sufficiently achieved by the Member States but can rather be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (10) Regulation (EC) No 1059/2003 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1059/2003 is amended as follows: (1) Article 1 is replaced by the following: Article 1 Subject matter 1. This Regulation establishes a common statistical classification of territorial units (NUTS), in order to enable the collection, compilation and dissemination of European statistics at different territorial levels of the Union. 2. The NUTS classification is set out in Annex I. 3. Local administrative units (LAU), as referred to in Article 4, shall complement the NUTS classification. 4. Statistical grids, as referred to in Article 4a, shall complement the NUTS classification. Those statistical grids shall be used to calculate population-based territorial typologies. 5. Union territorial typologies, as referred to in Article 4b, shall complement the NUTS classification by attributing types to the territorial units.; (2) in Article 2, paragraph 5 is deleted; (3) Article 3 is amended as follows: (a) paragraph 4 is replaced by the following: 4. The existing administrative units used for the NUTS classification are set out in Annex II. The Commission shall be empowered to adopt delegated acts in accordance with Article 7a to amend Annex II on the basis of the changes in the administrative units that have been communicated to it by the Member State concerned in accordance with Article 5(1).; (b) in paragraph 5, the third subparagraph is replaced by the following: Some non-administrative units may, however, deviate from those thresholds because of particular geographical, socioeconomic, historical, cultural or environmental circumstances, especially in the islands and the outermost regions.; (4) Article 4 is replaced by the following: Article 4 Local administrative units 1. In each Member State, local administrative units (LAU) shall subdivide NUTS level 3 into one or two further levels of territorial units. At least one of the LAU levels shall be an administrative unit as defined in Article 3(1) and as set out in Annex III. The Commission shall be empowered to adopt delegated acts in accordance with Article 7a to amend the list of LAU in Annex III on the basis of the changes in the administrative units that have been communicated to it by the Member State concerned in accordance with Article 5(1). 2. Within the first six months of each year, Member States shall transmit to the Commission (Eurostat), with reference to 31 December of the previous year, the list of LAU indicating any changes and the NUTS 3 region to which they belong. In doing so it shall follow the electronic data format requested by the Commission (Eurostat). 3. The Commission (Eurostat) shall publish the list of LAU in the dedicated section of its website by 31 December of each year.; (5) the following Articles are inserted: Article 4a Statistical grids The Commission (Eurostat) shall maintain and publish a system of statistical grids at Union level in the dedicated section of its website. The statistical grids shall conform to the specifications laid down in Commission Regulation (EU) No 1089/2010 (*1). Article 4b Union territorial typologies 1. The Commission (Eurostat) shall maintain and publish in the dedicated section of its website Union typologies composed of territorial units at the levels of NUTS, LAU and grid cells. 2. The grid-based typology shall be established at the 1 km2 grid resolution level as follows:  urban centres,  urban clusters,  rural grid cells. 3. The following typologies shall be established at LAU level: (a) degree of urbanisation (DEGURBA):  Urban areas:  Cities or Densely populated areas,  Towns and suburbs or Intermediate density areas,  Rural areas or Thinly populated areas; (b) functional urban areas:  Cities plus their Commuting zones; (c) coastal areas:  Coastal areas,  Non-coastal areas. If there is more than one administrative level of LAU in a Member State, the Commission (Eurostat) shall consult that Member State to determine the administrative level of LAU that shall be used for the attribution of typologies. 4. The following typologies and labels shall be established at NUTS level 3: (a) urban-rural typology:  Predominantly urban regions,  Intermediate regions,  Predominantly rural regions; (b) metropolitan typology:  Metropolitan regions,  Non-metropolitan regions; (c) coastal typology:  Coastal regions,  Non-coastal regions. 5. The Commission shall, by means of implementing acts, set out uniform conditions for the harmonised application of the typologies at Union level. Those conditions shall describe the method according to which the typologies will be assigned to the individual LAU and NUTS level 3 regions. When applying the uniform conditions, the Commission shall take into account geographical, socioeconomic, historical, cultural and environmental circumstances. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 7. (*1) Commission Regulation (EU) No 1089/2010 of 23 November 2010 implementing Directive 2007/2/EC of the European Parliament and of the Council as regards interoperability of spatial data sets and services (OJ L 323, 8.12.2010, p. 11).;" (6) Article 5 is amended as follows: (a) paragraph 4 is replaced by the following: 4. Amendments to the NUTS classification in Annex I shall be adopted in the second half of the calendar year, every three years at the earliest, on the basis of the criteria set out in Article 3. Nevertheless, if there is a substantial reorganisation of the relevant administrative structure of a Member State, such amendments to the NUTS classification may be adopted at shorter intervals. The Commission shall be empowered to adopt delegated acts in accordance with Article 7a to amend the NUTS classification referred to in the first subparagraph of this paragraph on the basis of the changes in the territorial units that have been communicated to it by the Member State concerned in accordance with paragraph 1 of this Article. Regional data which the Member States send to the Commission (Eurostat) shall be based on the amended NUTS classification starting from 1 January of the second year after the adoption of that delegated act.; (b) paragraph 5 is replaced by the following: 5. In the event that the Commission adopts a delegated act as referred to in paragraph 4, the Member State concerned shall transmit to the Commission (Eurostat) the time series for the new regional breakdown, to replace data already transmitted. The Member State concerned shall transmit these time series by 1 January of the fourth year after the adoption of that delegated act. The Commission shall, by means of implementing acts, set out uniform conditions for time series and their length, taking into account the feasibility of providing them. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 7.; (7) Article 7 is replaced by the following: Article 7 Committee procedure 1. The Commission shall be assisted by the European Statistical System Committee. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply.; (8) the following Article is inserted: Article 7a Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Articles 3(4), 4(1) and 5(4) shall be conferred on the Commission for a period of five years from 18 January 2018. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Articles 3(4), 4(1) and 5(4) may be revoked at any time by the European Parliament or by the Council. A decision of revocation shall put an end to the delegation of the power specified in that decision. It shall take effect on the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making. 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Articles 3(4), 4(1) and 5(4) shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council.; (9) Article 8 is deleted; (10) the title of Annex III is replaced by the following: LOCAL ADMINISTRATIVE UNITS. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 12 December 2017. For the European Parliament The President A. TAJANI For the Council The President M. MAASIKAS (1) OJ C 209, 30.6.2017, p. 71. (2) OJ C 342, 12.10.2017, p. 74. (3) Position of the European Parliament of 14 November 2017 (not yet published in the Official Journal) and decision of the Council of 4 December 2017. (4) Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 154, 21.6.2003, p. 1). (5) OJ L 123, 12.5.2016, p. 1. (6) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).